EXHIBIT 10.3

EYEPOINT PHARMACEUTICALS, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

 

1.

PURPOSE AND INTERPRETATION

(a)    The purpose of the EyePoint Pharmaceuticals, Inc. 2019 Employee Stock
Purchase Plan is to encourage and to enable Eligible Employees of the Company
and its Participating Affiliates, through after-tax payroll deductions or
periodic cash contributions, to acquire proprietary interests in the Company
through the purchase and ownership of shares of Stock. The Plan is intended to
benefit the Company and its stockholders (a) by incentivizing Participants to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its stockholders and other important
stakeholders and (b) by encouraging Participants to remain in the employ of the
Company or its Participating Affiliates. The Plan was adopted by the Board on
April 26, 2019 and was approved by the Company’s stockholders on June 25, 2019.

(b)    The Plan and the Options granted under the Plan are intended to satisfy
the requirements for an “employee stock purchase plan” under Code Section 423.
Notwithstanding the foregoing, the Company makes no undertaking to, nor
representation that it will, maintain the qualified status of the Plan or any
Options granted under the Plan. In addition, Options that do not satisfy the
requirements for an “employee stock purchase plan” under Code Section 423 may be
granted under the Plan pursuant to the rules, procedures, or sub-plans adopted
by the Administrator, in its sole discretion, for certain Eligible Employees.

 

2.

DEFINITIONS

(a)    “Account” shall mean a bookkeeping account established and maintained to
record the amount of funds accumulated pursuant to the Plan with respect to a
Participant for the purpose of purchasing shares of Stock under the Plan.

(b)    “Administrator” shall mean the Board, the Compensation Committee of the
Board, or any other committee of the Board designated by the Board to administer
the Plan.

(c)    “Board” shall mean the Board of Directors of the Company.

(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended, as now
in effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code Section shall be deemed to include, as applicable, regulations
and guidance promulgated under such Code Section.

(e)    “Company” shall mean EyePoint Pharmaceuticals, Inc., a Delaware
corporation, and any successor thereto.

(f)    “Custodian” shall mean the third-party administrator designated by the
Administrator from time to time.

(g)    “Effective Date” shall mean July 1, 2019.

(h)    “Eligible Compensation” shall mean, unless otherwise established by the
Administrator prior to the start of an Offering Period, regular base
compensation (including any shift differentials), but



--------------------------------------------------------------------------------

excludes any bonus, overtime payment, sales commission, incentive compensation,
car allowance, advances, loans, contributions to any Code Section 125 or 401(k)
plan, the cost of employee benefits paid for by the Company or a Participating
Affiliate, education or tuition reimbursements, imputed income arising under any
Company or Participating Affiliate group insurance or benefit program, traveling
expense reimbursements, business and moving expense reimbursements, income
received in connection with stock options and other equity awards, or other form
of extra compensation, as determined by the Administrator at any time in its
sole discretion.

(i)    “Eligible Employee” shall mean a natural person who has been an employee
(including an officer) of the Company or a Participating Affiliate for at least
three (3) months as of an Offering Date, except the following, who shall not be
eligible to participate under the Plan: (i) an employee whose customary
employment is twenty (20) hours or less per week, (ii) an employee whose
customary employment is for not more than five (5) months in any calendar year,
(iii) an employee who, after exercising his or her rights to purchase shares of
Stock under the Plan, would own (directly or by attribution pursuant to Code
Section 424(d)) shares of Stock (including shares that may be acquired under any
outstanding Options) representing five percent (5%) or more of the total
combined voting power of all classes of stock of the Company, (iv) an employee
who is a citizen or resident of a foreign jurisdiction (without regard to
whether such employee is also a U.S. citizen or resident alien), if the grant of
an Option under the Plan or an Offering Period to such employee is prohibited
under the laws of such foreign jurisdiction or compliance with the laws of such
foreign jurisdiction would cause the Plan or an Offering Period to violate the
requirements of Code Section 423 and (v) any other natural person whom the
Administrator determines to exclude from an offering designated to satisfy the
requirements of Code Section 423, provided such exclusion is permitted by Code
Section 423 and the guidance issued thereunder. The Administrator may, at any
time in its sole discretion, if it deems it advisable to do so, exclude the
participation of the employees of a particular Participating Affiliate from
eligibility to participate in a future Offering Period. Notwithstanding the
foregoing, for purposes of a Non-423(b) Offering under the Plan, if any, the
Administrator shall have the authority, in its sole discretion, to establish a
different definition of Eligible Employee as it may deem advisable or necessary.

(j)    “Enrollment Form” shall mean the agreement(s) between the Company and an
Eligible Employee, in such written, electronic, or other format and/or pursuant
to such written, electronic, or other process as may be established by the
Administrator from time to time, pursuant to which an Eligible Employee elects
to participate in the Plan or to which a Participant elects to make changes with
respect to the Participant’s participation as permitted by the Plan.

(k)    “Enrollment Period” shall mean that period of time prescribed by the
Administrator, which period shall conclude prior to the Offering Date, during
which Eligible Employees may elect to participate in an Offering Period. The
duration and timing of Enrollment Periods may be changed or modified by the
Administrator from time to time.

(l)    “Fair Market Value” shall mean the value of each share of Stock subject
to the Plan on a given date determined as follows: (i) if on such date the
shares of Stock are listed on an established national or regional stock exchange
or are publicly traded on an established securities market, the Fair Market
Value of the shares of Stock shall be the closing price of the shares of Stock
on such exchange or in such market (the exchange or market selected by the
Administrator if there is more than one such exchange or market) on such date
or, if such date is not a Trading Day, on the Trading Day immediately preceding
such date, or, if no sale of the shares of Stock is reported for such Trading
Day, on the next preceding day on which any sale shall have been reported; or
(ii) if the shares of Stock are not listed on such an exchange or traded on such
a market, the Fair Market Value of the shares of Stock shall be determined by
the Administrator in good faith.

 

2



--------------------------------------------------------------------------------

(m)    “Holding Period” shall have the meaning set forth in Section 10(c)(i).

(n)    “NGM” shall mean the Nasdaq Global Market.

(o)    “Non-423(b) Offering” shall mean the rules, procedures, or sub-plans, if
any, adopted by the Administrator, in its sole discretion, as a part of the
Plan, pursuant to which Options that do not satisfy the requirements for
“employee stock purchase plans” that are set forth under Code Section 423 may be
granted to Eligible Employees as a separate offering under the Plan.

(p)    “Offering Date” shall mean the first day of any Offering Period under the
Plan.

(q)    “Offering Period” shall mean the period determined by the Administrator
pursuant to Section 7, which period shall not exceed twenty-seven (27) months,
during which payroll deductions or periodic cash contributions are accumulated
for the purpose of purchasing Stock under the Plan.

(r)    “Option” shall mean the right granted to Participants to purchase shares
of Stock pursuant to an offering under the Plan.

(s)    “Outstanding Election” shall mean a Participant’s then-current election
to purchase shares of Stock in an Offering Period, or that part of such an
election which has not been cancelled (including any voluntary cancellation
under Section 6(c) and deemed cancellation under Section 11) prior to the close
of business on the last Trading Day of the Offering Period (or if an Offering
Period has multiple Purchase Periods, the last Trading Day of the Purchase
Period) or such other date as determined by the Administrator.

(t)    “Participating Affiliate” shall mean any Subsidiary designated by the
Administrator from time to time, in its sole discretion, whose employees may
participate in the Plan or in a specific Offering Period under the Plan, if such
employees otherwise qualify as Eligible Employees.

(u)    “Participant” shall mean an Eligible Employee who has elected to
participate in the Plan pursuant to Section 5.

(v)    “Plan” shall mean this EyePoint Pharmaceuticals, Inc. 2019 Employee Stock
Purchase Plan, as it may be amended from time to time.

(w)    “Purchase Period” shall mean the period during an Offering Period
designated by the Administrator on the last Trading Day of which purchases of
Stock are made under the Plan. An Offering Period may have one or more Purchase
Periods.

(x)    “Purchase Price” shall mean the purchase price at which shares of Stock
may be purchased under the Plan, which shall be set by the Administrator from
time to time; provided, however, that except as set forth in Section 7(b) of the
Plan, the Purchase Price shall not be less than the lesser of eighty-five
percent (85%) of the average of the high and low sales price of the Stock on the
NGM (or, if the Stock ceases to trade on the NGM, on the principal national
securities exchange on which the Stock is then trading) on the Offering Date or
the last Trading Day of the Offering Period (or, if an Offering Period has
multiple Purchase Periods, on the last Trading Day of the Purchase Period).

 

3



--------------------------------------------------------------------------------

(y)    “Stock” shall mean the common stock, par value $0.001 per share, of the
Company, or any security into which shares of Stock may be changed or for which
shares of Stock may be exchanged as provided in Section 12.

(z)    “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the Effective Date shall
be considered a Subsidiary commencing as of such date.

(aa)    “Termination of Employment” shall mean, with respect to a Participant, a
cessation of the employee-employer relationship between the Participant and the
Company or a Participating Affiliate for any reason,

(i)    including, without limitation, (A) a termination by resignation,
discharge, death, disability, retirement, or the disaffiliation of a Subsidiary,
(B) unless otherwise determined or provided by the Administrator, a transfer of
employment to a Subsidiary that is not a Participating Affiliate as of the first
day immediately following the expiration of the then-current Offering Period
(or, if an Offering Period has multiple Purchase Periods, the then-current
Purchase Period), and (C) a termination of employment where the individual
continues to provide certain services to the Company or a Subsidiary in a
non-employee role, but

(ii)    excluding (A) such termination of employment where there is a
simultaneous reemployment of the Participant by the Company or a Participating
Affiliate and (B) any bona fide and Company-approved or Participating
Affiliate-approved leave of absence, such as family leave, medical leave,
personal leave, and military leave, or such other leave that meets the
requirements of Treasury Regulations section 1.421-1(h)(2); provided, however,
where the period of leave exceeds three (3) months and the employee’s right to
reemployment is not guaranteed either by statute or by contract, the
employee-employer relationship will be deemed to have terminated on the first
day immediately following such three (3)-month period.

(bb)    “Trading Day” shall mean a day on which the NGM (or, if the Stock ceases
to trade on the NGM, the principal national securities exchange on which the
Stock is then trading) is open for trading.

 

3.

SHARES SUBJECT TO THE PLAN

(a)    Share Reserve. Subject to adjustment as provided in Section 12, the
maximum number of shares of Stock that may be issued pursuant to Options granted
under the Plan (including any Non-423(b) Offering established hereunder) is One
Million One Hundred Thousand (1,100,000) shares. The shares of Stock reserved
for issuance under the Plan may be authorized but unissued shares, treasury
shares, or shares purchased on the open market.

(b)    Participation Adjustment as a Result of the Share Reserve. If the
Administrator determines that the total number of shares of Stock remaining
available under the Plan is insufficient to permit the

 

4



--------------------------------------------------------------------------------

number of shares of Stock to be purchased by all Participants on the last
Trading Day of an Offering Period (or if an Offering Period has multiple
Purchase Periods, on the last Trading Day of the Purchase Period) pursuant to
Section 9, the Administrator shall make a participation adjustment, where the
number of shares of Stock purchasable by all Participants shall be reduced
proportionately in as uniform and equitable a manner as is reasonably
practicable, as determined in the Administrator’s sole discretion. After such
adjustment, the Administrator shall refund in cash all affected Participants’
Account balances for such Offering Period as soon as practicable thereafter.

(c)    Applicable Law Limitations on the Share Reserve. If the Administrator
determines that some or all of the shares of Stock to be purchased by
Participants on the last Trading Day of an Offering Period (or if an Offering
Period has multiple Purchase Periods, the last Trading Day of the Purchase
Period) would not be issued in accordance with applicable laws or any approval
by any regulatory body as may be required or the shares of Stock would not be
issued pursuant to an effective Form S-8 registration statement or that the
issuance of some or all of such shares of Stock pursuant to a Form S-8
registration statement is not advisable due to the risk that such issuance will
violate applicable laws, the Administrator may, without Participants’ consent,
terminate any outstanding Offering Period and the Options granted thereunder and
refund in cash all affected Participants’ Account balances for such Offering
Period as soon as practicable thereafter.

 

4.

ADMINISTRATION

(a)    Generally. The Plan shall be administered under the direction of the
Administrator. Subject to the express provisions of the Plan, the Administrator
shall have full authority, in its sole discretion, to take any actions it deems
necessary or advisable for the administration of the Plan, including, without
limitation:

(i)    Interpreting and construing the Plan and Options granted under the Plan
and the rules and regulations thereunder; prescribing, adopting, amending,
suspending, waiving, and rescinding such rules and regulations as it deems
appropriate to administer and implement the Plan, including amending any
outstanding Option, as it may deem advisable or necessary to comply with
applicable laws; correcting any defect or supplying any omission or reconciling
any inconsistency in the Plan or Options granted under the Plan or any
Enrollment Form; and making all other decisions and determinations necessary and
advisable in administering the Plan, including, without limitation:

(ii)    Making determinations relating to eligibility;

(iii)    Determining the Purchase Price;

(iv)    Establishing the timing and length of Offering Periods and Purchase
Periods;

(v)    Establishing minimum and maximum contribution rates;

(vi)    Establishing new or changing existing limits on the number of shares of
Stock a Participant may elect to purchase with respect to any Offering Period,
if such limits are announced prior to the first Offering Period to be affected;

(vii)    Adopting such rules, procedures, or sub-plans as may be deemed
advisable or necessary to comply with the laws of countries other than the
United States, to allow for tax-preferred treatment of the Options or otherwise
to provide for the participation by Eligible Employees who reside outside of the
United States, including determining which Eligible Employees are eligible to
participate in the Non-423(b) Offering or other sub-plans established by the
Administrator;

 

5



--------------------------------------------------------------------------------

(viii)    Establishing the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars and permitting payroll withholding in excess of
the amount designated by a Participant in order to adjust for delays or mistakes
in the processing of properly completed Enrollment Forms; and

(ix)    Furnishing to the Custodian such information as the Custodian may
require.

The Administrator’s determinations under the Plan shall be final, binding, and
conclusive upon all persons.

(b)    Custodian. If the Administrator designates a Custodian for the Plan, the
Custodian shall act as custodian under the Plan and shall perform such duties as
requested by the Administrator in accordance with any agreement between the
Company and the Custodian. The Custodian shall establish and maintain, as agent
for each Participant, an Account and any subaccounts as may be necessary or
desirable for the administration of the Plan.

(c)    Other Administrative Provisions. The Company will furnish information to
the Custodian from its records as directed by the Administrator, and such
records will be conclusive on all persons unless determined by the Administrator
to be incorrect. Each Participant and other person claiming benefits under the
Plan must furnish to the Company in writing an up-to-date mailing address and
any other information as the Administrator or Custodian may reasonably
request. The Plan will be administered on a reasonable and nondiscriminatory
basis, and Plan provisions and rules thereunder will apply in a uniform manner
to all persons similarly situated.

(d)    No Liability. Neither the Board, the Compensation Committee of the Board,
any other committee of the Board, the Administrator or the Custodian, nor any of
their respective agents or designees, shall be liable to any person (i) for any
act, failure to act, or determination made in good faith with respect to the
Plan or Options granted under the Plan or (ii) for any tax (including any
interest and penalties) by reason of the failure of the Plan, an Option, or an
Offering Period to satisfy the requirements of Code Section 423, the failure of
the Participant to satisfy the requirements of Code Section 423, or otherwise
asserted with respect to the Plan, Options granted under the Plan, or shares of
Stock purchased or deemed purchased under the Plan.

 

5.

PARTICIPATION IN THE PLAN IN AN OFFERING PERIOD

(a)    Generally. An Eligible Employee may become a Participant for an Offering
Period under the Plan by completing the prescribed Enrollment Form and
submitting such Enrollment Form to the Company (or the Company’s designee), in
the format and pursuant to the process as prescribed by the Administrator,
during the Enrollment Period prior to the commencement of the Offering Period to
which it relates. If properly completed and timely submitted, the Enrollment
Form will become effective for the first Offering Period following submission of
the Enrollment Form and all subsequent Offering Periods as provided by
Section 5(b) until (i) it is terminated in accordance with Section 11, (ii) it
is modified by filing another Enrollment Form in accordance with this
Section 5(a) (including an election is made to cease payroll deductions or
periodic cash contributions in accordance with Section 6(c)), or (iii) the
Participant is otherwise ineligible to participate in the Plan or in a
subsequent Offering Period.

 

6



--------------------------------------------------------------------------------

(b)    Automatic Re-Enrollment. Following the end of each Offering Period, each
Participant shall automatically be re-enrolled in the next Offering Period at
the applicable rate of payroll deductions or periodic cash contributions in
effect on the last Trading Day of the prior Offering Period or otherwise as
provided under Section 6, unless (i) the Participant has experienced a
Termination of Employment, or (ii) the Participant is otherwise ineligible to
participate in the Plan or in the next Offering Period. Notwithstanding the
foregoing, the Administrator may require current Participants to complete and
submit a new Enrollment Form at any time it deems necessary or desirable to
facilitate Plan administration or for any other reason.

 

6.

PAYROLL DEDUCTIONS OR PERIODIC CASH CONTRIBUTIONS

(a)    Generally. Each Participant’s Enrollment Form shall contain a payroll
deduction authorization pursuant to which he or she shall elect, unless
otherwise established by the Administrator prior to the start of an Offering
Period, to have a designated whole percentage of Eligible Compensation between
one percent (1%) and ten percent (10%) deducted, on an after-tax basis, on each
payday during the Offering Period and credited to the Participant’s Account for
the purchase of shares of Stock pursuant to the offering. The Administrator
shall also have the authority, but not the obligation, to permit a Participant
to elect to make periodic cash contributions, in lieu of payroll deductions, for
the purchase of shares of Stock pursuant to the offering. Notwithstanding the
foregoing, if local law prohibits payroll deductions, a Participant may elect to
participate in an Offering Period through contributions to his or her Account in
a format and pursuant to a process acceptable to the Administrator. In such
event, any such Participant shall be deemed to participate in a separate
offering under the Plan, unless the Administrator otherwise expressly provides.

(b)    Insufficiency of Contributions. Subject to Section 6(e), if in any
payroll period a Participant has no pay or his or her pay is insufficient (after
other authorized deductions) to permit deduction of the full amount of his or
her payroll deduction election, then (i) the payroll deduction election for such
payroll period shall be reduced to the amount of pay remaining, if any, after
all other authorized deductions, and (ii) the percentage or dollar amount of
Eligible Compensation shall be deemed to have been reduced by the amount of the
reduction in the payroll deduction election for such payroll period. Deductions
of the full amount originally elected by the Participant will recommence as soon
as his or her pay is sufficient to permit such payroll deductions; provided,
however, no additional amounts shall be deducted to satisfy the Outstanding
Election. If the Administrator authorizes a Participant to elect to make
periodic cash contributions in lieu of payroll deductions, the failure of a
Participant to make any such contributions shall reduce, to the extent of the
deficiency in such payments, the number of shares purchasable under the Plan by
the Participant.

(c)    Cessation after Offering Date. A Participant may cease his or her payroll
deductions or periodic cash contributions during an Offering Period by properly
completing and timely submitting a new Enrollment Form to the Company (or the
Company’s designee), in the format and pursuant to the process as prescribed by
the Administrator, at any time prior to the last day of such Offering Period (or
if an Offering Period has multiple Purchase Periods, the last day of such
Purchase Period). Any such cessation in payroll deductions or periodic cash
contributions shall be effective as soon as administratively practicable
thereafter and shall remain in effect for the duration of such Offering Period
and for successive Offering Periods as provided in Section 5(b) unless the
Participant submits a new Enrollment Form for a later Offering Period in
accordance with Section 5(a). A Participant may only increase his or her rate of
payroll deductions or periodic cash contributions in accordance with
Section 6(d).

 

7



--------------------------------------------------------------------------------

(d)    Modification Prior to Offering Date. A Participant may increase or
decrease his or her rate of payroll deductions or periodic cash contributions,
to take effect on the Offering Date of the Offering Period following submission
of the Enrollment Form, by properly completing and timely submitting a new
Enrollment Form in accordance with Section 5(a).

(e)    Authorized Leave or Disability after Offering Date. Subject to
Section 11, if a Participant is absent from work due to an authorized leave of
absence or disability (and has not experienced a Termination of Employment),
such Participant shall have the right to elect (i) to remain a Participant in
the Plan for the then-current Offering Period (or if an Offering Period has
multiple Purchase Periods, the then-current Purchase Period) but to cease his or
her payroll deductions or periodic cash contributions in accordance with
Section 6(c), or (ii) to remain a Participant in the Plan for the then-current
Offering Period (or if an Offering Period has multiple Purchase Periods, the
then-current Purchase Period) but to authorize payroll deductions to be made
from payments made by the Company or a Participating Affiliate to the
Participant during such leave of absence or disability and to undertake to make
additional cash payments to the Plan at the end of each payroll period during
the Offering Period to the extent that the payroll deductions from payments made
by the Company or a Participating Affiliate to such Participant are insufficient
to meet such Participant’s Outstanding Election. Neither the Company nor a
Participating Affiliate shall advance funds to a Participant if the
Participant’s payroll deductions and additional cash payments during the
Participant’s leave of absence or disability are insufficient to fund the
Participant’s Account at his or her Outstanding Election.

 

7.

OFFERING PERIODS AND PURCHASE PERIODS; PURCHASE PRICE

(a)    The Administrator shall determine from time to time, in its sole
discretion, the Offering Periods and Purchase Periods under the Plan. Each
Offering Period shall consist of one or more Purchase Periods, as determined by
the Administrator. Unless otherwise established by the Administrator prior to
the start of an Offering Period, the Plan shall have two (2) Offering Periods
(with concurrent Purchase Periods) that commence each calendar year, and each
Offering Period shall be of approximately six (6) months’ duration, with the
first such Offering Period beginning on the first Trading Day of February and
ending on the last Trading Day of the immediately following July, and the second
such Offering Period beginning on the first Trading Day of August and ending on
the last Trading Day of the immediately following January. For the avoidance of
doubt, unless otherwise established by the Administrator prior to the
commencement thereof, the first Offering Period under the Plan shall commence on
August 1, 2019 and shall end on January 31, 2020.

(b)    The Administrator shall determine from time to time, in its sole
discretion, the Purchase Price of each share of Stock for each Purchase Period
during an Offering Period. Unless otherwise established by the Administrator
prior to the start of an Offering Period, the Purchase Price shall be the lesser
of eighty-five percent (85%) of the average of the high and low sales price of
the Stock on the NGM (or, if the Stock ceases to trade on the NGM, on the
principal national securities exchange on which the Stock is then trading) on
the Offering Date or the last Trading Day of the Offering Period (or if an
Offering Period has multiple Purchase Periods, on the last Trading Day of the
applicable Purchase Period).

Illustrative Hypothetical Example of the Purchase Price calculation

Offering Period: August 1, 2019 – January 31, 2020

High sales price of EYPT Stock on August 1, 2019: $2.30

 

8



--------------------------------------------------------------------------------

Low sales price of EYPT Stock on August 1, 2019: $2.20

Average high and low sales price of EYPT Stock on August 1, 2019: $2.25

85% of average high and low sales price of EYPT Stock on August 1, 2019: $1.9125

High sales price of EYPT Stock on January 31, 2020: $3.50

Low sales price of EYPT Stock on January 31, 2020: $3.30

Average high and low sales price of EYPT Stock on January 31, 2020: $3.40

85% of average high and low sales price of EYPT Stock on January 31, 2020: $2.89

The lesser of the two 85% of average high and low sales price figures is
$1.9125. Thus, the Purchase Price applicable for this hypothetical Offering
Period is $1.9125 per Share of EYPT Stock.

 

8.

GRANT OF OPTION

(a)    Grant of Option. On each Offering Date, each Participant in such Offering
Period shall automatically be granted an Option to purchase as many whole shares
of Stock as the Participant will be able to purchase with the payroll deductions
or periodic cash contributions credited to the Participant’s Account during the
applicable Offering Period.

(b)    5% Owner Limit. Notwithstanding any provisions of the Plan to the
contrary, no Participant shall be granted an Option to purchase shares of Stock
under the Plan if such Participant (or any other person whose Stock would be
attributed to such Participant pursuant to Code Section 424(d)), immediately
after such Option is granted, would own or hold Options to purchase shares of
Stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or any of its Subsidiaries.

(c)    Other Limitation. The Administrator may determine, as to any Offering
Period, that the offering shall not be extended to “highly compensated
employees” within the meaning of Code Section 414(q).

 

9.

PURCHASE OF SHARES OF STOCK; PURCHASE LIMITATIONS

(a)    Purchase. Unless the Participant’s participation in the Plan has
otherwise been terminated as provided in Section 11, such Participant will be
deemed to have automatically exercised his or her Option to purchase Stock on
the last Trading Day of the Offering Period (or if an Offering Period has
multiple Purchase Periods, the last Trading Day of the Purchase Period) for the
maximum number of shares of Stock that may be purchased at the Purchase Price
with the Participant’s Account balance at that time; provided, however, the
number of shares of Stock purchased is subject to adjustment by Section 3, this
Section 9, and Section 12. The Administrator shall cause the amount credited to
each Participant’s Account to be applied to such purchase, and the amount
applied to purchase shares of Stock pursuant to an Option shall be deducted from
the applicable Participant’s Account.

(b)    Limit on Number of Shares Purchased. Notwithstanding Section 8(a) or
Section 9(a), in no event may a Participant purchase more than Fifty Thousand
(50,000) shares of Stock in any one Offering Period; provided, however, that the
Administrator may, in its sole discretion, prior to the start of an Offering
Period, set a different limit on the number of shares of Stock a Participant may
purchase during such Offering Period.

 

9



--------------------------------------------------------------------------------

(c)    Limit on Value of Shares Purchased. Notwithstanding any provisions of the
Plan to the contrary, excluding Options granted pursuant to any Non-423(b)
Offering, no Participant shall be granted an Option to purchase shares of Stock
under the Plan which permits the Participant’s rights to purchase shares under
all “employee stock purchase plans” (described in Code Section 423) of the
Company and its Subsidiaries to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) of the aggregate Fair Market Value of such shares of
Stock (determined at the time such Options are granted) for each calendar year
in which such Options are outstanding at any time.

(d)    No Fractional Shares. Notwithstanding any provisions of the Plan to the
contrary, no Participant may exercise an Option to purchase less than one whole
share of Stock, certificates representing fractional shares will not be
delivered to Participants under any circumstances, and any Option to purchase
less than one whole share of Stock shall be automatically terminated on the last
Trading Day of the Offering Period (or if an Offering Period has multiple
Purchase Periods, the last Trading Day of the Purchase Period). Unless the
Participant’s participation in the Plan has otherwise been terminated as
provided in Section 11, the portion of a Participant’s Account balance remaining
as a result of a Participant’s inability to exercise an Option to purchase less
than one whole share of Stock shall be transferred to the Participant’s
brokerage account.

 

10.

STOCK ISSUANCE; STOCKHOLDER RIGHTS; AND SALES OF PLAN SHARES

(a)    Stock Issuance and Account Statements. Shares of Stock purchased under
the Plan will be held by the Custodian. The Custodian may hold the shares of
Stock purchased under the Plan by book entry or in the form of stock
certificates in nominee names and may commingle shares held in its custody in a
single account without identification as to individual Participants. The Company
shall cause the Custodian to deliver to each Participant a statement for each
Offering Period during which the Participant purchases Stock under the Plan,
which statement shall reflect, for each such Participant, (i) the transactions
in his or her Account and the date thereof; (ii) the amount of payroll
deductions withheld or periodic cash contributions made during the Offering
Period; (iii) the number of shares of Stock purchased; (iv) the aggregate
Purchase Price of the shares of Stock purchased; (v) the Purchase Price per
share; (vi) the brokerage fees and commissions paid (if any); and (vii) the
total number of shares of Stock held by the Custodian for the Participant as of
the end of the Offering Period.

(b)    Stockholder Rights. A Participant shall not be a stockholder or have any
rights as a stockholder with respect to shares of Stock subject to the
Participant’s Options under the Plan until the shares of Stock are purchased
pursuant to the Options and such shares of Stock are transferred into the
Participant’s name on the Company’s books and records. No adjustment will be
made for dividends or other rights for which the record date is prior to such
time. Following purchase of shares of Stock under the Plan and transfer of such
shares of Stock into the Participant’s name on the Company’s books and records,
a Participant shall become a stockholder with respect to the shares of Stock
purchased during such Purchase Period and, except as otherwise provided in
Section 10(c), shall thereupon have all dividend, voting, and other ownership
rights incident thereto.

 

10



--------------------------------------------------------------------------------

(c)    Sales of Plan Shares. The Administrator shall have the right to require
any or all of the following with respect to shares of Stock purchased under the
Plan:

(i)    that a Participant may not request that all or part of the shares of
Stock be reissued in the Participant’s own name and shares be delivered to the
Participant until two (2) years (or such shorter period of time as the
Administrator may designate) have elapsed since the Offering Date of the
Offering Period in which the shares were purchased and one (1) year has elapsed
since the day the shares were purchased (the “Holding Period”);

(ii)    that all sales of shares of Stock during the Holding Period applicable
to such purchased shares be performed through a licensed broker acceptable to
the Company; and

(iii)    that Participants abstain from selling or otherwise transferring shares
of Stock purchased pursuant to the Plan for a period lasting up to two (2) years
from the date the shares of Stock were purchased pursuant to the Plan.

 

11.

DEEMED CANCELLATION OR TERMINATION OF PARTICIPATION

(a)    Termination of Employment Other than Death. In the event a Participant
who holds outstanding Options to purchase shares of Stock under the Plan
experiences a Termination of Employment for any reason other than death prior to
the last Trading Day of the Offering Period, the Participant’s outstanding
Options to purchase shares of Stock under the Plan shall automatically
terminate, and the Administrator shall refund in cash the Participant’s Account
balance as soon as practicable thereafter.

(b)    Death. In the event of the death of a Participant while the Participant
holds outstanding Options to purchase shares of Stock under the Plan, the legal
representatives of such Participant’s estate (or, if the Administrator permits a
beneficiary designation, the beneficiary or beneficiaries most recently
designated by the Participant prior to his or her death) may, within three
(3) months after the Participant’s death (but no later than the last Trading Day
of the Offering Period (or if an Offering Period has multiple Purchase Periods,
the last Trading Day of the then-current Purchase Period)) by written notice to
the Company (or the Company’s designee), elect one of the following
alternatives. In the event the Participant’s legal representatives (or, if
applicable, beneficiary or beneficiaries) fail to deliver such written notice to
the Company (or the Company’s designee) within the prescribed period, the
alternative in Section 11(b)(ii) shall apply.

(i)    The Participant’s outstanding Options shall be reduced to the number of
shares of Stock that may be purchased, as of the last day of the Offering Period
(or if an Offering Period has multiple Purchase Periods, the last Trading Day of
the then-current Purchase Period), with the amount then credited to the
Participant’s Account; or

(ii)    The Participant’s Options to purchase shares of Stock under the Plan
shall automatically terminate, and the Administrator shall refund in cash, to
the Participant’s legal representatives, the Participant’s Account balance as
soon as practicable thereafter.

(c)    Other Termination of Participation. If a Participant ceases to be
eligible to participate in the Plan for any reason, the Administrator shall
refund in cash the affected Participant’s Account balance as soon as practicable
thereafter. Once terminated, participation may not be reinstated for the
then-current Offering Period, but, if otherwise eligible, the Eligible Employee
may elect to participate in a subsequent Offering Period in accordance with
Section 5.

 

11



--------------------------------------------------------------------------------

12.

CHANGES IN CAPITALIZATION

(a)    Changes in Stock. If the number of outstanding shares of Stock is
increased or decreased or the shares of Stock are changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any recapitalization, reclassification, stock split, reverse stock
split, spin-off, combination of shares, exchange of shares, stock dividend, or
other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the Effective Date, the number and kinds of shares that may be purchased
under the Plan shall be adjusted proportionately and accordingly by the
Administrator. In addition, the number and kind of shares for which Options are
outstanding shall be similarly adjusted so that the proportionate interest of a
Participant immediately following such event shall, to the extent practicable,
be the same as immediately prior to such event. Any such adjustment in
outstanding Options shall not change the aggregate Purchase Price payable by a
Participant with respect to shares subject to such Options but shall include a
corresponding proportionate adjustment in the Purchase Price per share.
Notwithstanding the foregoing, in the event of a spin-off that results in no
change in the number of outstanding shares of Stock, the Company may, in such
manner as the Company deems appropriate, adjust (i) the number and kind of
shares for which Options are outstanding under the Plan and (ii) the Purchase
Price per share.

(b)    Reorganization in Which the Company Is the Surviving Corporation. Subject
to Section 12(c), if the Company shall be the surviving corporation in any
reorganization, merger, or consolidation of the Company with one or more other
corporations, all outstanding Options under the Plan shall pertain to and apply
to the securities to which a holder of the number of shares of Stock subject to
such Options would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
Purchase Price per share so that the aggregate Purchase Price thereafter shall
be the same as the aggregate Purchase Price of the shares subject to such
Options immediately prior to such reorganization, merger, or consolidation.

(c)    Reorganization in Which the Company Is Not the Surviving Corporation,
Sale of Assets or Stock, and Other Corporate Transactions. Upon any dissolution
or liquidation of the Company, or upon a merger, consolidation, or
reorganization of the Company with one or more other corporations in which the
Company is not the surviving corporation, or upon a sale of all or substantially
all of the assets of the Company to another corporation, or upon any merger or
consolidation in which the Company is the surviving corporation that results in
any person or entity owning more than fifty percent (50%) of the combined voting
power of all classes of stock of the Company, the Plan and all Options
outstanding hereunder shall terminate, except to the extent provision is made in
writing in connection with such transaction for the continuation of the Plan
and/or the assumption of the Options theretofore granted, or for the
substitution for such Option of new rights covering the stock of a successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kinds of shares and purchase prices, in which event the Plan
and rights theretofore granted shall continue in the manner and under the terms
so provided. In the event of any such termination of the Plan, the Offering
Period and the Purchase Period shall be deemed to have ended on the last Trading
Day prior to such termination, and in accordance with Section 9, the Options of
each Participant then outstanding shall be deemed to be automatically exercised
on such last Trading Day. The Administrator shall send written notice of an
event that will result in such a termination to all Participants at least five
(5) days prior to the date upon which the Plan will be terminated.

 

12



--------------------------------------------------------------------------------

(d)    Adjustments. Adjustments under this Section 12 related to stock or
securities of the Company shall be made by the Administrator, whose
determination in that respect shall be final, binding, and conclusive.

(e)    No Limitations on Company. The grant of an Option pursuant to the Plan
shall not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets.

 

13.

TERM; AMENDMENT, SUSPENSION, AND TERMINATION OF THE PLAN

(a)    Term. The Plan shall be effective as of the Effective Date. The Plan
shall, without further action of the Board, terminate on the first to occur of
(i) the day before the tenth (10th) anniversary of the date of adoption of the
Plan by the Board (which was April 26, 2019), (ii) the date determined in
accordance with Section 12, and (iii) the date determined in accordance with
Section 13(b).

(b)    Amendment, Suspension, and Termination of the Plan. The Administrator
may, at any time and from time to time, amend, suspend, or terminate the Plan or
an Offering Period under the Plan; provided, however, that no amendment,
suspension, or termination shall, without the consent of the Participant,
materially impair any rights of a Participant that have vested at the time of
such amendment, suspension, or termination. The effectiveness of any amendment
to the Plan shall be contingent on approval of such amendment by the Company’s
stockholders to the extent provided by the Board or required by applicable law.

 

14.

GENERAL PROVISIONS

(a)    Withholding of Taxes. To the extent that a Participant recognizes
ordinary income in connection with a sale or other transfer of any shares of
Stock purchased under the Plan, the Company may withhold amounts needed to cover
such taxes from any payments otherwise due and owing to the Participant or from
shares that would otherwise be issued to the Participant under the Plan. Any
Participant who sells or otherwise transfers shares of Stock purchased under the
Plan within two (2) years after the beginning of the Offering Period in which
the shares were purchased or within one (1) year from the date the shares of
Stock were purchased, must, within ten (10) days of such transfer, notify the
Company in writing of such transfer.

(b)    Options Not Transferable or Assignable. A Participant’s Options under the
Plan may not be sold, pledged, assigned, or transferred in any manner, whether
voluntarily, by operation of law, or otherwise. If a Participant sells, pledges,
assigns, or transfers his or her Options in violation of this Section 14(a),
such Options shall immediately terminate, and the Participant shall immediately
receive a refund of the amount then credited to the Participant’s Account. Any
payment of cash or issuance of shares of Stock under the Plan may be made only
to the Participant (or, in the event of the Participant’s death, to the
Participant’s estate or, if the Administrator permits a beneficiary designation,
the beneficiary or beneficiaries most recently designated by the Participant
prior to his or her death). During a Participant’s lifetime, only such
Participant may exercise his or her Options under the Plan.

(c)    No Right to Continued Employment. Neither the Plan nor any Option to
purchase Stock under the Plan confers upon any Eligible Employee or Participant
any right to continued employment with the Company or any of its Subsidiaries,
nor will a Participant’s participation in the Plan restrict or interfere in any
way with the right of the Company or any of its Subsidiaries to terminate the
Participant’s employment at any time.

 

13



--------------------------------------------------------------------------------

(d)    No Interest on Payments. No interest shall be paid on sums withheld from
a Participant’s pay or otherwise contributed for the purchase of shares of Stock
under the Plan unless otherwise determined necessary by the Administrator.

(e)    Governmental Regulation. The Company’s obligation to issue, sell, and
deliver shares of Stock pursuant to the Plan is subject to such approval of any
governmental authority and any national securities exchange or other market
quotation system as may be required in connection with the authorization,
issuance, or sale of such shares.

(f)    Rule 16b-3. Transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or any successor provision under the
Securities Exchange Act of 1934, as amended. If any provision of the Plan or
action by the Administrator fails to so comply, it shall be deemed null and void
to the extent permitted by applicable law and deemed advisable by the Board.
Moreover, in the event the Plan does not include a provision required by
Rule 16b-3 to be stated in the Plan, such provision (other than one relating to
eligibility requirements or the price and amount of awards) shall be deemed
automatically to be incorporated by reference into the Plan.

(g)    Payment of Plan Expenses. The Company shall bear all costs of
administering and carrying out the Plan.

(h)    Application of Funds. All funds received or held by the Company under the
Plan may be used for any corporate purpose until applied to the purchase of
Stock and/or refunded to Participants. Participants’ Accounts need not be
segregated.

(i)    Governing Law. The validity and construction of the Plan and the Options
granted hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware (other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the Options granted under the Plan to the
substantive laws of any other jurisdiction), except to the extent superseded by
applicable U.S. federal laws.

*                                 *                                *

 

14